FILED
                                                                            April 26, 2022
                                                                              released at 3:00 p.m.
No. 21-0253 – Jared M. v. Molly A.                                        EDYTHE NASH GAISER, CLERK
                                                                          SUPREME COURT OF APPEALS
                                                                               OF WEST VIRGINIA


WOOTON, Justice, dissenting:


              In this case, the majority reverses and remands the case to the family court,

“find[ing] that the family court’s finding of no substantial change in circumstances was

clearly erroneous[.]”   I disagree with the majority’s decision; under our established

standard of review this case should be affirmed. Therefore, I respectfully dissent.

              At its core, this case is easily resolved by applying the sole syllabus point

relied upon by the majority – the standard of review:

                     In reviewing a final order entered by a circuit court
              judge upon a review of, or upon a refusal to review, a final
              order of a family court judge, we review the findings of fact
              made by the family court judge under the clearly erroneous
              standard, and the application of law to the facts under an abuse
              of discretion standard. We review questions of law de novo.


Syl., Carr v. Hancock, 216 W.Va. 474, 607 S.E.2d 803 (2004).

              The issue is whether the facts constitute a substantial change in

circumstances that would warrant a modification of the parenting plan entered into between

two unmarried parents. Therefore, resolution of this issue concerns the application of the

law to the facts presented, which means the family court’s decision is reviewed under an

abuse of discretion standard. See id. In this regard, the Court has previously stated that

              “we will not disturb a . . . court’s decision unless the . . . court
              makes a clear error of judgment or exceeds the bound of

                                               1
             permissible choices in the circumstances.” Wells v. Key
             Commc’ns, L.L.C., 226 W.Va. 547, 551, 703 S.E.2d 518, 522
             (2010) (citation omitted). This Court has also observed that
             “[i]n general, an abuse of discretion occurs when a material
             factor deserving significant weight is ignored, when an
             improper factor is relied upon, or when all proper and no
             improper factors are assessed but the . . . court makes a serious
             mistake in weighing them.” Shafer v. Kings Tire Serv., Inc.,
             215 W.Va. 169, 177, 597 S.E.2d 302, 310 (2004) (citation
             omitted). This Court has also invariably stated that “[u]nder
             abuse of discretion review, we do not substitute our judgment
             for the circuit court’s.” State v. Taylor, 215 W.Va. 74, 83, 593
             S.E.2d 645, 654 (2004) (Davis, J., dissenting) (citing Burdette
             v. Maust Coal & Coke Corp., 159 W.Va. 335, 342, 222 S.E.2d
             293, 297 (1976)). Thus, a family court’s decision is entitled to
             significant deference. Absent an abuse of discretion, this Court
             must refrain from substituting its judgment for that of the
             family court, even if this Court might have decided a case
             differently.


Amanda A. v. Kevin T., 232 W. Va. 237, 244-45, 751 S.E.2d 757, 764-65 (2013)

(emphasis added).

             In order for a parenting plan to be modified, the law requires that the

following burden of proof be met:

                     West Virginia Code § 48-9-401(a) (2009) permits a
             court to modify a parenting plan order on the basis of a
             substantial change in circumstance that arises after the
             parenting plan order is entered if such change was not provided
             for in the parenting plan and modification is necessary to serve
             the best interests of the child.


Syl. Pt. 3, Skidmore v. Rogers, 229 W. Va. 13, 725 S.E.2d 182 (2011). Thus, under the

above-referenced statute, a parent seeking modification of a parenting plan must produce



                                            2
evidence of the following in order to be successful: (1) a substantial change in

circumstance, and (2) modification must be in the best interests of the child. See id.

              The grounds for the petitioner, Jared M.’s, petition and motion seeking to

modify the parenting plan were solely focused on employment – both the petitioner’s and

the respondent Molly A.’s. Significantly, the petitioner’s reliance on his change in

employment appeared to be targeted at reducing his child support obligation.             The

petitioner did not list the “child’s improved health” as one of the alleged substantial

changes justifying modification, which explains why the family court’s order did not go

into the child’s health in any great detail.

              At the family court hearing, which lasted some seven and one-half hours, the

petitioner testified, produced eleven witnesses, and thirty-two exhibits. The respondent

called a single witness to testify, the child’s pediatric endocrinologist. 1



       1
         Despite the fact the petitioner never sought a modification of the parenting plan
because of the improvement in his child’s medical condition, the majority ignores this fact,
finding that it is “appropriate to consider [the child’s] medical condition in connection with
[the petitioner’s] other alleged changes in circumstances.” Further, the majority takes on
the role of a trier of fact when it makes the following factual finding:

              we find on these facts, and for this child, four years of time and
              childhood development, combined with the improvement in
              her medical condition, represented “a substantial change . . in
              circumstances of the child” for the purposes of West Virginia
              Code § 48-9-401(a) and that the family court committed clear
              error when it determined otherwise.

Again, the petitioner never asked for (and the family court never made) such a
determination in regard to the child’s medical condition. Consequently, it is unclear why
the majority feels compelled to engage in an analysis of the child’s medical condition in its
                                               3
              In a very detailed order the family court made specific findings which

included the fact that the respondent had begun to work outside the home. Specifically,

the family court found that

              [t]he parties were never married. It was anticipated that the
              Respondent would begin to work outside of the home in the
              future because she would need to support herself and the child.
              It could not be expected that Petitioner and Respondent’s father
              would support Respondent the rest of her life. The Court does
              not believe that, and the Court does not believe Respondent’s
              starting work when the child started school is a significant
              change of circumstances.


Further, the family court found that the petitioner’s change in employment was not a

significant change in circumstances. In this regard, the family court found that the

petitioner “is a full-time independent contractor who spends time in the corporate office.

The Petitioner travelled 30,000 miles in 2016 and 2017 . . . which is significant travel time.”

Thus, the family court determined that the petitioner’s new job was not a significant change

from his prior job where he worked in the office three to four days a week, in terms of time

spent away from the home. Further, the family court found that the petitioner’s evidence

that he was a “good father” failed to constitute a change in circumstances, and that there

was “insufficient evidence that Respondent worked significant overtime that would impact

her ability to care for the child.” The family court also considered evidence from the child’s

medical doctor, who testified that he could not opine “as to the Petitioner’s caretaking skills



determination that there was a substantial change of circumstances as a matter of law.
Moreover, it is unclear just what determination the family court made in this regard that
the majority finds to be clear error.
                                              4
for a medically fragile child[,]” because he had had limited interaction with the petitioner.

In this same vein, the doctor also testified that the six-year-old child is medically fragile,

requires medicines throughout the day, has restrictions on activities, and could take a quick

turn for the worse. Finally, the family court also rejected the petitioner’s attempt to show

that the respondent was a bad parent. In this regard, the family court found the petitioner’s

assertion that “a substantial change in circumstances occurred because the child receiv[ed]

a failing grade on a butterfly picture test in Kindergarten,” to be without merit. 2

              Having heard and considered all the evidence offered in support of the

petitioner’s position first hand, the family court concluded that the petitioner had failed to

prove that a substantial change of circumstance warranting a modification of the parenting

plan had occurred, although it did make a minor change to the parenting plan in regard to

the “first babysitter” provision. The court also found that the respondent was entitled to

attorney fees and ordered the petitioner to pay $5,000 for attorney fees.

              On appeal, the circuit court affirmed the family court’s decision. 3 In so

doing, the circuit court found that its



       2
          The family court also noted that “[t]he Petitioner spent a voluminous amount of
the Court’s time presenting his case to prove that a substantial change in circumstances
ha[d] occurred.”
        3
          On the petitioner’s first appeal of this case, we remanded with instructions to the
circuit court that it entered a new order containing findings of fact and conclusions of law
sufficient to allow a meaningful review. See Jared M. v. Molly A., 2020 WL 7233165 (W.
Va. filed Dec. 7, 2020) (memorandum decision). Upon remand, the circuit court entered a
detailed eight-page order, which forms the basis for the instant appeal.


                                              5
              review of the October 26, 2018, hearing supports the Family
              Court’s ruling that [the petitioner’s] evidence and witnesses
              emphasized that he is good parent, but did not support and
              further his burden to prove that a substantial change in
              circumstances has occurred during the intervening three-year
              time period [since the original parenting plan was put in place.]


              Under this Court’s precedent, the family court’s decision is entitled to

significant deference.    Accordingly, absent an abuse of discretion, the majority should

have refrained from substituting its judgment for that of the family court, even if the

majority would have decided the case differently. Amanda A. v. Kevin T., 232 W. Va. 237,

244-45, 751 S.E.2d 757, 764-65 (2013). However, it appears that the majority has deviated

from our established standard of review. More precisely, the majority assumed the role of

factfinder and, upon re-examination and reweighing the evidence, substituted its judgment

for that of the family court and concluded that a substantial change in circumstances

existed. 4 In light of the fact that there is no abuse of discretion apparent from the appendix

record, the family court’s and circuit court’s decisions should have been affirmed.

              For the foregoing reasons, I respectfully dissent.




       4
          I further question the majority “find[ing] that the family court erred . . . by failing
to decide whether further modification of the parenting plan was necessary for the child’s
best interests. . . .” See W. Va. Code § 48-9-401(a). Given that the family court did not
find any substantial change in circumstances warranting a modification of the parenting
plan, a “best interests” analysis was unnecessary. The majority correctly acknowledges this
fact, but goes on to find error in the family court’s failure to decide the best interests
component. The need to find error in this regard was avoidable. In light of the majority’s
determination that a substantial change in circumstances was supported by the evidence,
all it had to do was remand the case for a “best interests” determination in accordance with
West Virginia Code § 48-9-401(a).
                                               6